       Case 2:20-cr-00169-WBS Document 19 Filed 06/11/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    OMAR CASTRO-ALEJO
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-cr-169 WBS
11                                               )
                     Plaintiff,                  )   STIPULATION AND ORDER TO
12                                               )   CONTINUE STATUS CONFERENCE AND
     vs.                                         )   EXCLUDE TIME
13                                               )
     OMAR CASTRO-ALEJO,                          )   Date: June 21, 2021
14                                               )   Time: 9:00 a.m.
                     Defendant.                  )   Judge: Hon. William B. Shubb
15                                               )
                                                 )
16
17           By this stipulation, the parties move to continue the status conference until July 12, 2021
18   at 9:00 a.m., and to exclude time between June 21, 2021 and July 12, 2021, under Local Code
19   T4.
20           The parties agree and stipulate, and request that the Court find the following:
21           a.      The government has produced discovery which defense counsel will need further
22   time to review and discuss with the defendant because of the difficulties of communicating with
23   Mr. Castro-Alejo at the jail during the pandemic.
24           b.      Defense counsel believes that failure to grant the above-requested continuance
25   would deny counsel the reasonable time necessary for effective preparation, taking into account
26   the exercise of due diligence.
27           c.      Based on the above-stated findings, the ends of justice served by continuing the
28   case as requested outweigh the interest of the public and the defendant in a trial within the
      Stipulation andOrder to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 19 Filed 06/11/21 Page 2 of 3



1    original date prescribed by the Speedy Trial Act.
2            d.      For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
3    3161, et seq., within which trial must commence, the time period of June 21, 2021 to July 12,
4    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code
5    T4] because it results from a continuance granted by the Court at defendant’s request on the basis
6    of the Court’s finding that the ends of justice served by taking such action outweigh the best
7    interest of the public and the defendant in a speedy trial.
8            Nothing in this stipulation and order shall preclude a finding that other provisions of the
9    Speedy Trial Act dictate that additional time periods are excludable from the period within which
10   a trial must commence.
11
12   DATED: June 10, 2021                           Respectfully submitted,

13
                                                    HEATHER E. WILLIAMS
14                                                  Federal Defender

15                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
16                                                  Assistant Federal Defender
                                                    Attorney for OMAR CASTRO-ALEJO
17
18   DATED: June 10, 2021                           PHILLIP A. TALBERT
19                                                  Acting United States Attorney

20                                                  /s/ Justin Lee
                                                    Justin Lee
21                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
22
23
24
25
26
27
28
      Stipulation andOrder to Continue Status                 United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 19 Filed 06/11/21 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial. Moreover, the ongoing COVID-19 pandemic has led to
8    the suspension of jury trials in this district since March 17, 2020, and the General Orders of this
9    court issued in connection with the pandemic allow for continuances and the exclusion of time
10   under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required.
11   General Orders 611, 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial
12   Council of the Ninth Circuit suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial
13   emergency in this district until May 2, 2021. See In re Approval of the Judicial Emergency Decl.
14   in the E. Dist. of Cal., 956 F.3d 1175 (9th Cir. Judicial Council 2020).
15           The Court orders a status conference on July 12, 2021, at 9:00 a.m. The Court orders the
16   time from June 21, 2021 up to and including July 12, 2021, excluded from computation of time
17   within which the trial of this case must commence under the Speedy Trial Act, pursuant to 18
18   U.S.C. §§3161(h)(7), and Local Code T4.
19
20   Dated: June 10, 2021

21
22
23
24
25
26
27
28
      Stipulation andOrder to Continue Status                 United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
